DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on November 30, 2020. 
Claims 25, 31-32, 38-39, and 44 have been amended. 
Claims 1-24 are canceled.
No new claims have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Priority
The instant application is a Continuation of parent Application No. 16,110,976, filed on August 23, 2018, which is a Continuation of parent Application No. 15,236,388, filed on August 12, 2016.

Terminal Disclaimer
The terminal disclaimer filed on November 30, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the US 10,372,348 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed on November 30, 2020 have been fully considered but are moot because the arguments allege that only the newly added limitations are not taught by the prior art of record.  It should be noted that a new prior art reference to HORI in combination with ERDMANN teaches the newly added limitations as shown in the rejections below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-26, 28, 32-33, 35, and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over ERDMANN (Pub No.: US 2014/0082316A1), hereafter ERDMANN, in view of HORI (Pub. No.: US 2009/0313630 A1), hereafter HORI.
Regarding claim 25, ERDMANN teaches:
A computer program product for maintaining information on pages in a memory used for data in a data set stored in a storage, the computer program product comprising a computer readable storage medium having computer readable program code embodied therein that executes to perform operations (see ERDMANN [0051]);
the operations comprising: processing a write transaction with respect to a data set member of the data set, comprising at least one track in the storage, that involves accessing internal and leaf nodes in a tree data structure representing the data set (ERDMANN [0023] teaches managing write access to the data sets in storage, where [0026] teaches a member of a dataset comprises a range of tracks, and [0028] teaches data set index 14 may be implemented as a representation of a tree structure having leaf nodes and internal nodes, where one page in the memory is allocated to each node, leaf and internal, and each leaf node provides information on the members 34 of a data set 4 used to access the members 34, and the internal nodes include keys and links to one or more leaf nodes, where the keys of the internal nodes are used to traverse the tree structure representing the data set index 14 to access the leaf nodes having the information on data set members 34);
wherein the leaf nodes identify data set members and the internal nodes are used to traverse the tree data structure to access the leaf nodes (ERDMANN [0028] above);
generating node access information for nodes accessed during the write transaction in the tree data structure (see ERDMANN [0028] above, where each leaf node provides information on members 34 of a data set 4 used to access the members 34, and the internal nodes include keys and links 
wherein the node access information includes information on […] internal nodes and leaf nodes (see ERDMANN [0027-0030] and FIG. 3-4 above);
and including the node access information for the accessed nodes in transaction information for the write transaction (ERDMANN [0033-0034] teach accessing nodes as part of a write operation directed to member 34 of data set 4, where [0027-0030] and FIG. 3-4 above teach each leaf node providing information on members).
ERDMANN does not appear to explicitly teach indicating, for each accessed node, whether the accessed node was modified, wherein the node access information includes information on modifications to internal nodes and leaf nodes.
However, ERDMANN in view of HORI teaches the limitation (HORI [0076] teaches management tables for managing the software installed on the corresponding node, where [0079] teaches status flag is indicative of the progress of software updating, where "done" state indicates updating has 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of ERDMANN and HORI before them, to include HORI’s node modification in ERDMANN’s memory allocation to nodes. One would have been motivated to make such a combination in order to prevent lowered operational efficiency caused by some nodes not having the modification applied as taught by HORI ([0009]).
Regarding claim 32, the claim recites similar limitation as corresponding claim 25 and is rejected for similar reasons as claim 25 using similar teachings and rationale. ERDMANN also teaches:
A system in communication with a storage, comprising: a processor (see ERDMANN FIG. 1 processor 8 and storage 6), 
a memory having pages used for data in a data set stored in the storage (see ERDMANN FIG. 1 memory 10, data set index 14, and data set 4).
Regarding claim 39, the claim recites similar limitation as corresponding claim 25 and is rejected for similar reasons as claim 25 using similar teachings and rationale.
Regarding claim 26, ERDMANN in view of HORI teaches the elements of claim 25 as outlined above. ERDMANN in view of HORI also teaches:
wherein the operations further comprise: including the transaction information of the node access information for the accessed nodes in a data set transaction list including transaction information for multiple write transactions to the data set (HORI [0076] teaches data structure of the modification application management database holds software version management tables, which are each a data table for managing the software installed on the corresponding node, where [0078] teaches operation flag indicating a process to be performed on the corresponding software of the node, and [0079] teaches status flag is indicative of the progress of software updating (i.e. accessed nodes); ERDMANN [0023] also teaches connection manager 12 loading data set indexes 14 into the memory for the data sets 4 that are opened for access (i.e. data sets that are accessed are known)).
The same motivation that was utilized for combining ERDMANN and HORI as set forth in claim 25 is equally applicable to claim 26. 
Regarding claim 28, ERDMANN in view of HORI teaches the elements of claim 25 as outlined above. ERDMANN in view of HORI also teaches:
wherein the operations further comprise: modifying an accessed node as part of the write transaction (ERDMANN [0033] teaches accessing the node as part of a write operation, where a write operation overwrites/modifies the existing data);
and allocating a new page for the modified accessed node for write data from the write operation (ERDMANN [0031] teaches upon receiving a request to open a data set, the data set memory manager allocates 
Regarding claim 33, the claim recites similar limitation as corresponding claim 26 and is rejected for similar reasons as claim 26 using similar teachings and rationale.
Regarding claim 35, the claim recites similar limitation as corresponding claim 28 and is rejected for similar reasons as claim 28 using similar teachings and rationale.
Regarding claim 40, the claim recites similar limitation as corresponding claim 26 and is rejected for similar reasons as claim 26 using similar teachings and rationale.
Regarding claim 41, the claim recites similar limitation as corresponding claim 28 and is rejected for similar reasons as claim 28 using similar teachings and rationale.

Claims 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over ERDMANN in view of HORI as applied to claims 25 and 33 above, and further in view of MENDEL (Pub. No.: US 2013/0061290 A1), hereafter MENDEL.
Regarding claim 27, ERDMANN in view of HORI teaches the elements of claim 25 as outlined above. ERDMANN in view of HORI also teaches:
wherein the transaction information indicates a lifespan threshold (ERDMANN FIG. 3 & [0027] teach page information 50 for each page indicates a duration unused 58 indicating a duration of time during which the page has not been used; FIG. 10 & [0041] teach memory management parameters 130 is used to select pages implementing internal nodes and leaf nodes to make available for reuse, where leaf node duration 132 indicates an amount of time after which unused pages 
wherein the operation further comprises: […] a lifespan of the transaction information exceeding the lifespan threshold (ERDMANN [0042] teaches leaf node duration 132 and internal node duration 132 are used to determine whether to make pages available for reuse by selecting pages implementing leaf nodes having the duration not used 58 value exceeding the leaf node duration 132 to make available for reuse; see also [0043] for internal nodes).
ERDMANN in view of HORI does not appear to explicitly teach deleting the transaction information and included node access information in response to a lifespan of the transaction information exceeding the lifespan threshold. 
However, ERDMANN in view of HORI and MENDEL teaches the limitation (MENDEL [0030] & [0054] teach deleting or erasing all authorization and transaction information when a maximum duration threshold for the transaction is exceeded).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of ERDMANN, HORI, and MENDEL before them, to include MENDEL’s erasing stored transaction information in ERDMANN and HORI’s memory allocation to nodes. One would have been motivated to 
Regarding claim 34, the claim recites similar limitation as corresponding claim 27 and is rejected for similar reasons as claim 27 using similar teachings and rationale.

Claims 29-30, 36-37, and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over ERDMANN in view of HORI as applied to claims 28, 35, and 41 above, and further in view of SOLIHIN (Pub. No.: US 2014/0149674 A1), hereafter SOLIHIN.
Regarding claim 29, ERDMANN in view of HORI teaches the elements of claim 28 as outlined above. ERDMANN in view of HORI also teaches:
wherein the operations further comprise: deallocating a page allocated to the modified accessed node before the write transaction to be available for reuse as an unallocated page (ERDMANN [0037] teaches selecting a page implementing the leaf nodes and the internal nodes for reuse based on durations during which the pages have not been used, where [0033] teaches a node currently being accessed as part of a write operation is set as an "in-use node" state).
ERDMANN in view of HORI does not appear to explicitly teach adding the deallocated page to an invalidate list from which pages are invalidated and freed; and updating a pointer in the node access information for the deallocated page to indicate the deallocated page and indicate that the deallocated page is valid. 
However, ERDMANN in view of HORI and SOLIHIN teaches adding the deallocated page to an invalidate list from which pages are invalidated and freed (SOLIHIN [0039] teaches deallocating a page of memory and returning the chunks to a free chunk list, making the chunks available for future chunk reservation; see also [0042] for maintaining a free chunk list);
and updating a pointer in the node access information for the deallocated page to indicate the deallocated page and indicate that the deallocated page is valid (see SOLIHIN [0039] above for deallocating a page of memory, clearing the corresponding chunk pointers pointing to reserved chunks and returning the chunks to a free chunk list, making the chunks available for future chunk reservation, where clearing the chunk pointers may include setting the chunk pointers to null or zero values; [0038] also teaches recording a pointer to the free chunk in the chunk pointer; see ERDMANN FIG. 3-4 for page information and leaf node information). 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of ERDMANN, HORI, and SOLIHIN before them, to include SOLIHIN’s pointers using free chunk list in ERDMANN and HORI’s memory allocation to nodes. One would have been motivated to make such a combination in order to provide efficient use of available memory 
Regarding claim 30, ERDMANN in view of HORI and SOLIHIN teaches the elements of claim 29 as outlined above. ERDMANN in view of HORI and SOLIHIN also teaches:
wherein the operations further comprise: indicating the deallocated page addressed by the pointer in the node access information for a node as invalid in response to freeing the page when processing the invalidate list (see SOLIHIN [0039] as taught above in reference to claim 29 for deallocating a page of memory, clearing the corresponding chunk pointers pointing to reserved chunks and returning the chunks to a free chunk list, making the chunks available for future chunk reservation, where clearing the chunk pointers may include setting the chunk pointers to null or zero values). 
The same motivation that was utilized for combining ERDMANN, HORI, and SOLIHIN as set forth in claim 29 is equally applicable to claim 30.
Regarding claim 36, the claim recites similar limitation as corresponding claim 29 and is rejected for similar reasons as claim 29 using similar teachings and rationale.
Regarding claim 37, the claim recites similar limitation as corresponding claim 30 and is rejected for similar reasons as claim 30 using similar teachings and rationale.
Regarding claim 42, the claim recites similar limitation as corresponding claim 29 and is rejected for similar reasons as claim 29 using similar teachings and rationale.
Regarding claim 43, the claim recites similar limitation as corresponding claim 30 and is rejected for similar reasons as claim 30 using similar teachings and rationale.

Claims 31, 38, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over ERDMANN in view of HORI and SOLIHIN as applied to claims 29, 36, and 42 above, and further in view of MENDE (Patent No.: US 6,993,523 B1), hereafter MENDE.
Regarding claim 31, ERDMANN in view of HORI and SOLIHIN teaches the elements of claim 29 as outlined above. ERDMANN in view of HORI and SOLIHIN also teaches:
wherein the operations further comprise: […] for each node access information for a modified node indicating that the deallocated page is valid, deallocating a current page for the modified node (see SOLIHIN [0039] as taught above in reference to claim 29 for deallocating a page of memory and clearing the corresponding chunk pointers pointing to reserved chunks by setting the chunk pointers to null or zero values, where ERDMANN FIG. 3-4 teach page information and leaf node information),
and allocate the page indicated by the pointer in the node access information to the modified node (ERDMANN FIG. 5 & [0031] teach upon receiving a request to open a data set, the data set memory manager allocates available pages in the memory to internal nodes and leaf nodes, where SOLIHIN [0030] teaches chunk pointer contains a pointer to a 
The same motivation that was utilized for combining ERDMANN, HORI, and SOLIHIN as set forth in claim 29 is equally applicable to claim 31.
ERDMANN in view of HORI and SOLIHIN does not appear to explicitly teach initiating an operation to roll back the write transaction. 
However, MENDE teaches the limitation (MENDE C9:L22-31 teach data consistency recovery method allows for either roll back or completion of the changes to pages in an atomic manner; see also C4:L11-15 & C13:L38-43).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of ERDMANN, HORI, SOLIHIN, and MENDE before them, to include MENDE’s data consistency recovery method in ERDMANN, HORI, and SOLIHIN’s memory allocation to nodes. One would have been motivated to make such a combination in order to improve data integrity by facilitating the reduction of data corruption as taught by MENDE (C4:L11-15).
Regarding claim 38, the claim recites similar limitation as corresponding claim 31 and is rejected for similar reasons as claim 31 using similar teachings and rationale.
Regarding claim 44, the claim recites similar limitation as corresponding claim 31 and is rejected for similar reasons as claim 31 using similar teachings and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
HELAK (Pub. No.: US 2015/0039575 A1) – “MANAGING MULTIPLE LOCKS FOR DATA SET MEMBERS IN A DATA SET INDEX” relates to pages allocated to the PDSE data sets are assigned to implement internal nodes and leaf nodes representing the data set index.
CHAKRABARTI (Pub. No.: US 2017/0351606 A1) – “PERSISTENT MEMORY GARBAGE COLLECTION” relates to deallocating pages to a page free-list.
BROUER (Pub. No.: US 2017/0115896 A1) – “MULTITHREADED MEMORY MANAGER TO DE-ALLOCATE MEMORY OBJECTS USING PRIVATE FREELISTS” relates to deallocating pages to freelists.
GULICK (Patent No.: US 6,314,501 B1) – “Computer System And Method For Operating Multiple Operating Systems In Different Partitions Of The Computer System And For Allowing The Different Partitions To Communicate With One Another Through Shared Memory” relates to deallocating pages to free page list.
NATANZON (Patent No.: US 9,684,576 B1) – “Replication Using A Virtual Distributed Volume” relates to rolling back by undoing write transactions that occurred subsequent to such point in time.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138